In an action to recover for personal injuries and for loss of services, the undisputed evidence shows that the accident took place when plaintiff Matilda Brand stepped into a pool of water and fell as she *631was entering a turnstile on the platform of defendant’s subway station. The complaint was dismissed at the close of plaintiffs' case. Judgment affirmed., with costs. There was no showing of negligence for which defendant is liable. (Kraus v. Wolf, 253 N. Y. 300; Boyne v. City of Buffalo, 269 id. 657.) Davis, Johnston and Adel, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote for reversal and a new trial upon the ground that there was a question of fact for determination by the jury as to negligence and contributory negligence.